George Tilzer, J.
The court makes the following determination on the motion. The court is constrained to grant the application for an injunction enjoining the election scheduled to be held on September 16, 1960, starting at 8:00 a.m., on the ground that the board has failed to give due and adequate notice to the interested parties, the employees of the plaintiffs and those persons who under their determination are entitled to vote.
The questions of eligibility of voters, the place where the election is to be held and the question of whether elections should be conducted simultaneously, cannot be considered by this court and are matters which may be brought up for review in an appropriate proceeding.
The notice of election attached to the defendants ’ papers contains in bold type this statement: 1 ‘ this is the only official *56notice oe this election ’ ’ and is dated September 12, 1960. Upon the oral argument it was conceded that the actual posting of this notice of election was not effectuated until September 14, about noon. The argument also revealed that among the persons authorized to vote were many part-time employees who work but on week ends and thus in all probability will never receive notice of the election. The court is of the opinion that such notice is not due notice and does not afford the persons involved sufficient time. Basically and fundamentally, the failure to give adequate notice vitiates the entire proceeding. The court directs the State Labor Relations Board to fix a time not less than seven days from the date of the order herein when an election shall be held.
The order to show cause herein was signed this 15th day of September, 1960, and was made returnable at 3:00 p.m. Oral argument was concluded at about 5:30 p.m. The court thereafter read the papers submitted by all parties. In view of the exigencies of time, the court rendered this formal opinion with the understanding that a supplemental opinion would be filed not later than noontime, September 16,1960, which together will constitute the full opinion of the court. Settle order on notice.